The opinion of the Court was delivered by
JohnstoN, Oh.
In affirming this decree, it is only necessary to observe, that what is said in relation to the claim of the defendant, for the support of the testatrix, has been misunderstood. The mistake is very natural, as the language of the Chancellor, taken apart from the report and the exceptions, on the subject of which he speaks, may seem to imply that the charge might be raised by proof above two hundred and fifty dollars per annum. That was not, however, the meaning of his remarks. Plis meaning was, that more than two hundred and fifty dollars might be allowed in those years to which the Commissioner restricted the claim, provided the whole sum allowed did not exceed two hundred and fifty dollars per annum for the whole time during which the defendant supported testatrix. With this explanation,
It is ordered that the decree be affirmed, and the appeal dismissed.
DuniciN and DaíksaN, CC., concurred.
Wardlaw, Ch., absent from indisposition.

Appeal dismissed.